           Case 1:20-cv-00018-JLT Document 18 Filed 09/11/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   BARBARA L. CHAMP,                                 )   Case No.: 1:20-cv-0018 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                       )   WHY THE ACTION SHOULD NOT BE
13          v.                                         )
                                                       )   DISMISSED FOR FAILURE TO COMPLY WITH
14   COMMISSIONER OF SOCIAL SECURITY,                  )   THE COURT’S ORDER AND FAILURE TO
                                                       )   PROSECUTE
15                  Defendant.                         )
                                                       )
16
17          Barbara L. Champ initiated this action by filing a complaint on January 3, 2020, seeking judicial
18   review of the decision to deny an application for Social Security benefits.(Doc. 1) On January 29, 2020,
19   the Court issued its Scheduling Order, setting forth the deadlines governing the action. (Doc. 9)
20          The Commissioner of Social Security filed the certified administrative record in the matter on
21   June 3, 2020. (Doc. 14) Pursuant to the terms of the Scheduling Order, the parties exchanged
22   confidential letter briefs, with the Commissioner serving a response on August 10, 2020. (Docs. 16, 17)
23   Within thirty days, if the parties did not agree on a voluntary remand Plaintiff was to serve “file and
24   serve an opening brief with the court.” (Doc. 9 at 2) Thus, Plaintiff was to serve an opening brief no
25   later than September 9, 2020. However, Plaintiff has not filed an opening brief, and she did not request
26   an extension of time to comply with the deadline.
27          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
28   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

                                                           1
           Case 1:20-cv-00018-JLT Document 18 Filed 09/11/20 Page 2 of 2


 1   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
 2   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
 3   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
 4   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute
 5   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.
 6   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);
 7   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with
 8   a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
 9   prosecute and to comply with local rules).
10           Accordingly, Plaintiff is ORDERED to show cause within fourteen days why terminating
11   sanctions should not be imposed for failure to follow the Court’s Order and failure to prosecute the
12   action or to file the opening brief.
13
14   IT IS SO ORDERED.
15       Dated:     September 11, 2020                          /s/ Jennifer L. Thurston
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
